       Case 1:17-cv-03391-PAE Document 105 Filed 01/31/19 Page 1 of 2


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York



                                                      86 Chambers Street, 3rd floor
                                                      New York, New York 10007


                                                     January 31, 2019
BY ECF
The Honorable Paul A. Engelmayer
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

                   Re:     ACLU, et al. v. DOD, et al., No. 17 Civ. 3391 (PAE)

Dear Judge Engelmayer:

        I write respectfully with respect to the Standing Order that was entered in this
matter on December 27, 2018 (Dkt. No. 104), and its effect on the briefing deadlines that
were previously entered by the Court (Dkt. No. 103), to ensure that the record reflects the
parties’ understanding of the now-applicable schedule. The parties have conferred and
agree that, since the Standing Order tolled all outstanding deadlines by 35 days, the dates
reflected in the Court’s last scheduling order (Dkt. No. 103) are adjusted as follows:

       Defendants DOD, DOS, and CIA file their motion for summary judgment (35
        pages) on March 15, 2019;

       Plaintiffs file their opposition and cross-motion (35 pages) on April 19, 2019;

       Defendants file their opposition and reply (25 pages) on May 10, 2019; and

       Plaintiffs file their reply (25 pages) on May 31, 2019.

        We thank the Court for its consideration of this matter.
     Case 1:17-cv-03391-PAE Document 105 Filed 01/31/19 Page 2 of 2



                                         Respectfully submitted,

                                         GEOFFREY S. BERMAN
                                         United States Attorney

                                   By:   /s/ Rebecca S. Tinio
                                         REBECCA S. TINIO
                                         Assistant United States Attorney
                                         Tel.: (212) 637-2774
                                         Fax: (212) 637-2702
                                         rebecca.tinio@usdoj.gov
cc: Counsel of record (by ECF)




                                   2
